EXHIBIT 10.8

 

Amendment to Asset Purchase Agreement
(Reno/Sparks)

 

THIS AMENDMENT TO ASSET PURCHASE AGREEMENT (RENO/SPARKS) (the “Amendment”) is
made and entered into as of July 20, 2004, by and between CROWN PACIFIC LIMITED
PARTNERSHIP, a Delaware limited partnership (“Seller”), Debtor-in-Possession
under Jointly Administered Case No. 03-11258-PHX-RJH in the United States
Bankruptcy Court for the District of Arizona filed on June 29, 2003 under
Chapter 11 of Title 11 of the United States Code, and RENO LUMBER, a Nevada
corporation (“Buyer”).

 

Recitals:

 

A.            Seller and Buyer are parties to that certain Asset Purchase
Agreement (Reno/Sparks) dated as of June 2, 2004 (the “Agreement”), pursuant to
which Seller has agreed to sell and Buyer has agreed to purchase, on the terms
and conditions set forth therein, substantially all of the assets associated
with Seller’s contractor supply yard business in Sparks, Nevada. Capitalized
terms used but not defined herein have the respective meanings set forth in the
Agreement.

 

B.            The parties wish to amend the Agreement to substitute for Annex E
to Schedule E thereto the attached Annex E (Replacement).

 

Agreements:

 

In consideration of the foregoing and the mutual covenants of the parties set
forth in this Amendment, the parties, intending to be legally bound, agree as
follows:

 


1.             REPLACEMENT OF ANNEX E. ANNEX E TO SCHEDULE E TO THE AGREEMENT IS
HEREBY REPLACED WITH THE ATTACHED ANNEX E (REPLACEMENT).


 


2.             MODIFICATION. THIS AMENDMENT MAY NOT BE MODIFIED OR AMENDED
EXCEPT BY THE WRITTEN AGREEMENT OF THE PARTIES.


 


3.             BINDING EFFECT. THE PROVISIONS OF THIS AMENDMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


4.             EFFECT OF AMENDMENT. EXCEPT AS EXPRESSLY PROVIDED IN THIS
AMENDMENT, THE AGREEMENT SHALL REMAIN UNAMENDED AND IN FULL FORCE AND EFFECT.
ALL REFERENCES IN THE AGREEMENT TO “THIS AGREEMENT” SHALL BE DEEMED TO MEAN THE
AGREEMENT AS AMENDED BY THIS AMENDMENT


 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

Seller:

CROWN PACIFIC LIMITED PARTNERSHIP,

 

an Oregon limited partnership

 

 

 

By:

Crown Pacific Management Limited
Partnership, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

 

Steven E. Dietrich

 

 

 

 

Chief Financial Officer

 

 

 

 

 

Buyer:

RENO LUMBER,

 

a Nevada corporation

 

 

 

 

 

By:

 /s/ D.S. Yaeger

 

 

 

D.S. Yaeger, Chief Executive Officer

 

 

2

--------------------------------------------------------------------------------